PER CURIAM.
Lee Roy Smith appeals from the dismissal of his Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) action. We have reviewed the district court’s opinion and find no reversible error. Thus, we affirm substantially on the reasoning of the district court. Smith v. Ray, No. CA-01-239-2-18 (D.S.C. Dec. 14, 2001). Additionally, with regard to Smith’s retaliation claim, Smith alleges that prison officials retaliated against him on the basis of his past administrative grievances and to prevent him from filing future grievances. However, because access to the grievance procedure is not a constitutionally protected right, Smith’s claim must fail. See Adams v. Rice, 40 F.3d 72, 74 (4th Cir.1994). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.